Citation Nr: 1012950	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle fracture.  


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued in 
July 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina as 
part of the Benefits Delivery at Discharge (BDD) program.  
The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to 
store and review every document involved in the claims 
process.  The use of this system allows VA to leverage 
information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 


FINDING OF FACT

The Veteran's right ankle fracture residuals are primarily 
manifested by subjective complaints of pain, weakness, and 
swelling upon weightbearing, with objective evidence of 
tenderness to palpation, audible crepitus, and some 
limitation in both dorsiflexion and plantar flexion of the 
ankle representing no more than moderate limitation of 
motion.   




CONCLUSION OF LAW

The criteria for an initial 20 percent rating for residuals 
of a right ankle fracture are met throughout the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); DeLuca v.  Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299-5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of this claim regarding evaluation of the 
Veteran's right ankle disability, as it is specifically an 
appeal of the initial rating assigned in conjunction with 
the grant of service connection, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to the right ankle 
claim has been satisfied.

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have been associated with the 
claims file.  The Veteran was medically evaluated in 
conjunction with his claim.  The Board finds that, in 
particular, the examination conducted in May 2009 (amended, 
signed and received in July 2009) provides adequate 
information for rating purposes as it includes both 
subjective and objective evidence reflecting the level of 
right ankle disability experienced by the Veteran and 
sufficiently addresses the rating criteria such that the 
Board's decision may be a fully informed one.  

All identified and available post-service treatment records 
have been secured.  The Board notes that the Veteran briefly 
referenced treatment by a physical therapist in his August 
2007 Notice of Disagreement.  Records of post-service 
physical therapy treatment do not appear to be associated 
with the claims file; however, the Veteran was contacted by 
telephone in April 2009 to determine if there were any 
outstanding treatment records relevant to his claim.  The 
Veteran did not identify any additional treatment records to 
be sought.  See Report of contact, April 2009; see also 
38 C.F.R. § 3.159(c)(3) (2009).  In all, the duty to assist 
has been fulfilled.

This appeal was initiated based upon a July 2007 rating 
decision that granted service connection for the Veteran's 
right ankle disability and assigned an initial 
noncompensable rating.  Subsequently, during the pendency of 
the appeal, a June 2009 Supplemental Statement of the Case 
awarded a higher initial rating of 10 percent throughout the 
appellate period.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the rating 
was increased during the pendency of this appeal, the 
Veteran did not receive the maximum possible benefit, i.e. a 
total disability rating.  Therefore, the issue remains in 
appellate status and entitlement to a rating in excess of 10 
percent will now be adjudicated.

Disability Evaluation

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as 
to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning 
the assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, symptoms of the 
Veteran's service-connected disability have remained 
relatively constant throughout the appellate period.  Thus, 
staged ratings are not necessary here.  

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the diagnosis, and demonstrated symptomatology.  Any change 
in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The changes made herein will be 
discussed fully below.

The Veteran's service-connected residuals of right ankle 
fracture are currently evaluated as 10 percent disabling 
under DC 5262-5271.  Hyphenated diagnostic codes are to be 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  In the present case, DC 5262 refers to impairment 
of the tibia and fibula wherein malunion of these bones is 
rated upon the degree of resulting knee or ankle disability.  
DC 5271 provides ratings based upon limitation of motion of 
the ankle.  As such, the Board finds it redundant and 
unnecessarily confusing to use both of these diagnostic 
codes in a hyphenated fashion where one or the other might 
independently identify the basis for the evaluation 
assigned.   

Furthermore, as neither residuals of fracture nor the 
medical diagnosis of record, right ankle strain, are 
explicitly listed in the rating schedule, the Board finds it 
more appropriate to employ an analogous rating in this case.  
According to the policy provided by the rating schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27 (2009).  Therefore, 
Diagnostic Code 5299 is used by the Board to identify an 
unlisted skeletal injury or motion loss.  The Veteran's 
disability will then be rated under the most nearly 
analogous diagnostic criteria reflecting similar anatomical 
localization, symptomatology, and functions affected, as 
discussed in full below.  38 C.F.R. § 4.20 (2009).  

Under the schedular criteria specific to the ankle, there 
are ratings available for ankylosis of the ankle (DC 5270), 
limited motion (DC 5271), ankylosis of the subastragalar or 
tarsal joint (DC 5272), malunion of the os calcis or 
astragalus (DC 5273), or astragalectomy (DC 5274).  The 
Board finds no record of complaint, treatment, or diagnosis 
of any of the above with the exception of limited motion of 
the ankle.  Thus, of these criteria, only DC 5271 will be 
discussed further.  

DC 5271 provides a 10 percent rating for moderate limitation 
of motion of the ankle, and a 20 percent rating for marked 
limitation of motion of the ankle.  Words such as "moderate" 
and "marked" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  For VA 
compensation purposes, normal motion of the ankle 
constitutes zero to 20 degrees of dorsiflexion and zero to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II. 

DC 5262 is listed under the subheading for disabilities of 
the knee and leg, but also contemplates ankle disability 
based upon impairment of the tibia and fibula.  Where there 
is malunion of the tibia and fibula, slight knee or ankle 
disability is rated at 10 percent; moderate knee or ankle 
disability at 20 percent; and marked knee or ankle 
disability at 30 percent.  Nonunion of the tibia and fibula, 
with loose motion, requiring a brace is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5262.    

It should also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v.  Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

In the present case, as part of the BDD program, the Veteran 
was initially afforded an examination for VA Compensation 
and Pension purposes prior to his discharge from military 
service.  In February 2007, the Veteran described symptoms 
of weakness, stiffness, swelling, giving way, lack of 
endurance, fatigability and pain with a typical severity of 
7 out of 10.  The Veteran described these symptoms as 
brought on by physical activity and cold, and relieved by 
over-the-counter medication such as Motrin or heat.  He 
described his functional impairment as involving exercise 
and sports such that he was only able to do low-impact 
activities.  Upon physical examination of the ankle, the 
examiner noted no edema, effusion, weakness, tenderness, 
redness, heat or abnormal movement.  The examination did not 
reveal any deformity in dorsiflexion, plantar flexion, 
inversion or eversion.  A full range of motion and the 
absence of lower extremity neurological deficit was 
documented.  The diagnosis referred to a broken right ankle, 
status post traumatic bilateral ankle injury with swelling, 
by x-ray.  VA examination, February 2007.  

The Veteran was afforded an additional VA examination in May 
2009.  At that time, the Veteran reported the worst symptom 
as constant pain without radiation, rated 2 out of 10 in 
severity on a good day and 8 out of 10 on a bad day, with 10 
being the most severe.  He also noticed clicking and popping 
crepitus with use, as well as stiffness and rigidity after 
inactivity and rest.  The Veteran further described 
experiencing instability and giving way a few times per year 
when participating in strenuous activity.  He noted daily 
swelling of the right ankle, with flare-ups occurring 
several times per week associated with extended periods of 
inactivity.  The Veteran described application of ice and 
heat, along with Motrin, to help in relieving his symptoms.  
He uses an ankle sleeve brace when exercising, but does not 
use a cane, shoe inserts, or corrective shoes.  The Veteran 
described incapacitation wherein he is unable to bear weight 
for one to two days, occurring two to three times per year, 
usually associated with walking on an uneven surface such as 
mowing the lawn.  VA examination, May 2009.  

The Veteran reported current employment as a transportation 
manager with a large package delivery company.  The job was 
described as predominantly sedentary although some walking 
was required.  The Veteran reported being able to perform 
his professional duties without restriction of those duties.  
His functional impairment was pain and stiffness with 
weightbearing.  The Veteran reported being unable to 
participate in strenuous activities such as basketball and 
volleyball, as well as difficulty climbing stairs, shopping, 
gardening, or pushing a lawnmower due to ankle pain.  Id.  

Upon examination, the right ankle showed no evidence of 
edema, weakness, redness, heat, abnormal movement, 
subluxation or guarding.  There was tenderness to palpation 
at the medial posterior tibia with audible crepitus with 
motion.  There was no varus or valgus angulation.  The 
Veteran's gait was described as normal and examination of 
the feet did not reveal any sign of abnormal weightbearing.  
Range of motion was described as zero to 10 degrees 
dorsiflexion with pain and zero to 40 degrees plantar 
flexion without pain.  Upon three repetitive movements in 
each range of motion, there was no additional limitation of 
joint function observed due to pain, fatigue, weakness, lack 
of endurance or incoordination.  X-ray examination results 
were described as showing "essentially negative views with 
focal calcification or ossification in the region of the 
tibiofibular syndesmosis which may be related to old 
trauma."  Considering all of the above, the examiner 
diagnosed right ankle strain.  VA examination, May 2009.  

To this end, the Board notes that the most recent x-ray 
report was interpreted as essentially negative without 
diagnosis of malunion of the tibia and fibula.  VA 
examination report, May 2009 (reflecting examination 
performed by certified physician's assistant, signed by 
supervising medical doctor, with clarification of ranges of 
motion and diagnoses by a second medical doctor).  Although 
there was some calcification or ossification in the region 
of the tibiofibular syndesmosis noted upon x-ray, a medical 
doctor reviewed this determination but did not diagnosis 
malunion resulting from such a condition, nor did the 
examiner diagnose any other impairment referencing the bones 
of the right ankle.  Instead, the resulting diagnosis was 
that of ankle strain alone.  The Board must defer to the 
medical expertise of the examining and interpreting 
physicians in such matters.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In the absence of nonunion or malunion of 
the tibia and fibula, rating under DC 5262 is not warranted.  
38 C.F.R. § 4.71a.  

The Board has further considered applicability of a rating 
for arthritis of the ankle (DCs 5003, 5010) as the Veteran 
reports that he has been told that he "probably" has 
arthritis in the ankle resulting from the service-connected 
fracture.  See Notice of disagreement supra.  However, as 
already described, an x-ray study performed in conjunction 
with the most recent VA examination was not interpreted as 
including any evidence of arthritis.  The Board finds the 
objective x-ray evidence of record to be more probative than 
the Veteran's unsubstantiated recollection regarding 
diagnosis of arthritis.  

Therefore, the Board has reviewed all relevant diagnostic 
codes and determined that as the evidentiary record 
currently stands, DC 5271 addressing limited motion of the 
ankle is the most appropriate basis for evaluating the 
Veteran's current symptoms of his service-connected ankle 
disability.  As such, the Board recommends discontinuance of 
the previously used DC 5262-5271.  Instead, the Board will 
proceed with rating the Veteran's right ankle disability 
using the less ambiguous DC 5299-5271.

Under this diagnostic code, the Board's attention is 
directed to the evidence pertaining to limitation of motion 
of the right ankle.  Upon most recent examination, the 
Veteran exhibited 10 degrees less than normal dorsiflexion 
and 5 degrees less than normal plantar flexion of the right 
ankle.  Compare VA examination, May 2009 with 38 C.F.R. 
§ 4.71, Plate II.  The Board finds that this degree of 
limitation does not represent marked limitation of motion, 
but rather no more than moderate limitation of motion, and 
as such warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5271.

However, the Veteran also describes a number of subjective 
symptoms, some of which have been substantiated upon 
examination, that impair normal working movements of the 
ankle with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40.  In particular, as the 
Veteran describes daily problems with pain and swelling of 
the right ankle resulting in functional interference upon 
weightbearing, as well as certain periods of inactivity, the 
Board finds it appropriate to award an additional evaluation 
for functional loss represented by the Veteran's right ankle 
symptomatology beyond that reflected on range of motion 
measurements.  Deluca v. Brown supra; 38 C.F.R. §§ 4.40, 
4.45.  In consideration of the foregoing, the Board finds 
that residual symptoms of the Veteran's service-connected 
right ankle fracture warrant an initial 20 percent 
evaluation, and no higher.  DeLuca supra; 38 C.F.R. § 4.71a.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not 
they were raised by the appellant, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions regarding 
extraschedular ratings.  The Board finds that the evidence 
of record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable.  Instead, the record reflects that the Veteran 
maintains current employment.  See, e.g., VA examination, 
May 2009.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.


ORDER

An initial 20 percent evaluation for residuals of a right 
ankle fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


